DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 15-21, 23-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over HAKOLA et al PG PUB 2021/0105822 in view of YANG et al PG PUB 2016/0143017.
Re Claims 1, 8, 16 and  23, HAKOLA et al teaches in figure 2, a base station (a memory with instructions, processor) transmitting a repetition of PDCCH candidates in respective beams and each PDCCH is associated with RAR message to be decoded by a UE (a memory with instructions, processor) during a given RAR window [0075];  each RAR message includes information about reception quality of detected preamble to aid TX beam selection of the UE whereby the UE selects a RAR (a single random access message 2) among the repeated PDCCH candidates associated with the RARs (strongest of the plurality of repeated PDCCH candidates), transmits Msg 3 according to received UL grant (resources for the random access message 3) carried in the selected RAR [0076] and receives Msg 4 transmitted using a beam selected by the base station.  
HAKOLA et al fails to explicitly teach “resource for the random access message 3 are time shifted by an offset…”.  
However, YANG et al teaches based on the uplink grant, the PUSCH signal (random access message 3) is transmitted from a subframe having a first offset from among the subframes from which the PDCCH signal has been detected [See abstract] wherein the detected PDCCH would have been the strongest PDCCH detected by UE in HAKOLA et al.  
By combining the teachings, the resource associated with the Uplink grant for Msg 3 would have been time shifted by an offset to start PUSCH signal from a subframe capable repeated PUSCH transmission.  One skilled in the art would have been motivated to enable repeated PUSCH transmission to improve reliable uplink reception.  Therefore, it would have been obvious to one skilled to have combined the teachings.
	Re Claims 2, 9, 17, HAKOLA et al teaches the UE receives reception quality for each RAR wherein each RAR message is received via respective beams wherein based on the reception quality of each RAR message, the UE can perform soft combination to determine the strongest beam based on the reception quality of each respective beams wherein it is known that each RAR message would have been detected based on blind detection of the DCI for each repeated PDCCH candidates.  HAKOLA fails to explicitly teach performing a separate RSRP measurement for each of the repeated PDCCH candidates.  However, examiner takes notice that RSRP measurement is known to one skilled to indicate the reception quality of the beam.  One skilled in the art would have been motivated to have performed the RSRP measurement to each beam associated with the PDCCH candidate to determined the strongest of the plurality of repeated PDCCH candidate.
	Re Claims 3, 10, 18, HAKOLA et al teaches the strongest beam among the plurality of repeated PDCCH candidate beams is selected based on the reception quality information for transmitting the Msg 3 on the selected uplink beam.
 	Re Claims 4, 19, 24, HAKOLA et al teaches the UE transmitting a Msg 1 (a physical random access message) including multiple PRACH preambles [0061] that indicates a request for the plurality of repeated PDCCH candidates for the multiple RARs (Msg 2) based on the PRACH resources (time resources) of the Msg 1. 
	Re Claims 5, 20, 25, HAKOLA et al teaches the UE transmitting a Msg 1 (a physical random access message) including multiple PRACH preambles [0061] during the RAR window [0074] whereby the PDCCH repetition is a coverage enhancement condition as known to one skilled to improve reception of a PDCCH.
	Re Claims 6, 11, 21, 16, HAKOLA et al teaches the given RAR window is configured by the network via system information such as MIB (management information block) for PDCCH repetition [0074] wherein the given RAR window configurable and indicates a portion of the RAR window based on the number of PDCCH repetition.
	Re Claims 15, 30, HAKOLA et al teaches the reception of Msg 3 (random access message 3) corresponds to a beam used for transmission of the Msg 2 with best receptive quality. 
Claims 7, 12. 22, 27 are rejected under 35 U.S.C. 103 as being unpatentable over HAKOLA et al PG PUB 2021/0105822 in view of YANG et al PG PUB 2016/0143017 as applied to Claim 1 above and further in view of PARK et al PG PUB 2016/0249331.
Re Claims 7, 12, 22, 27, HAKOLA et al in view of YANG et al fails to explicitly teach a MIB indication a number of plurality of repeated PDDCH candidates.  However, PARK et al teaches in Figure 11, step S1110, a BS transmitting information regarding repeated PDCCH transmission to the UE [0118].  This information can be transmitted via higher layer signaling [0114] such as MIB.  One skilled in the art would have been motivated to have determined the number of repeated PDCCH to compensate UE with poor propagation environment.  Therefore, it would have been obvious to one skilled to have combined the teachings.
Allowable Subject Matter
Claims 13, 14, 28, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 13 and 28, prior art fails to sweeping refined beams for receiving Msg 3 over a plurality of potential offsets of the resources indicated by the Msg 2 as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472